In a negligence action to recover damages for personal injuries sustained by plaintiffs decedent, the Majori Realty Co. and Consolidated Edison Company of New York appeal, as limited by their briefs, from so much of an order of the Supreme Court, Kings County, dated November 13, 1975, as granted the branch of plaintiffs motion which sought to amend the complaint by adding thereto a cause of action for wrongful death. Order reversed insofar as appealed from, with one bill of $50 costs and disbursements jointly to appellants, and motion denied insofar as it sought leave to amend the complaint by adding a cause of action for wrongful death. The affidavits in support of the motion failed to show any causal relationship between the accident and the death. Thus, Special Term abused its discretion in granting leave to add a cause of action for wrongful death (see Vastola v Maer, 48 AD2d 561). Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.